Citation Nr: 1123156	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  04-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.   


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1958 to November 1959.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which declined to reopen a claim for service connection for an acquired psychiatric disorder for lack of new and material evidence.  In July 2007, the Board reopened and remanded the claim.  In February 2009, the Board denied the claim, and the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  By an August 2010 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's February 2009 decision, and remanded the matter for compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, which he contends began or worsened during service.  It appears that several records which may be relevant to the claim have not been associated with the claims file.  To ensure that every effort has been made to obtain all available and relevant evidence, another remand is required.  

During a hearing before a Decision Review Officer in July 2004, the Veteran reported that he was hospitalized overnight for psychiatric evaluation a few days after his entry to active duty in July 1958.  The RO attempted to obtain these records from the National Personnel Records Center (NPRC) and was informed that any such records would have been retired to the Veteran's personnel file, which was damaged in a fire at the NPRC in 1974.  The RO was advised to search for the records using code M05, for which the Veteran's complete unit of assignment should be provided.  The RO submitted a request in September 2005; however, the dates of treatment provided were incorrect.  In addition, it appears that the NPRC searched the records of the Veteran's last unit of assignment, according to his DD Form 214, rather than the unit he had specifically identified.  No records were located. 

The Veteran has also indicated that the records of his court martial in Panama in 1959 are relevant to this claim.  On remand, an attempt should be made to recover any available records.  

Also, there is some indication from the record that service treatment records, otherwise believed to have been destroyed in a 1973 fire, were in fact in VA's possession as of a September 1979 rating decision.  Efforts should be made by the RO to locate such records in its own facility.  

Finally, the Board notes that the Veteran has not been provided notice of alternative evidence which may be offered to establish his claim in the absence of complete service treatment records.  On remand, adequate notice in this regard must be provided.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ensure that all notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, implementing regulations, interpretative precedent Court decisions, and any other applicable legal precedent.  In particular, the RO should advise the Veteran of alternative sources of information that he could submit in lieu of his service treatment records.  The Veteran should also be recommended to provide full details (dates, units, locations) as to his service history.

2. A determination should be made as to whether the Veteran's service treatment records are actually held at the Wilmington VARO, given prior references to such records in the file.  If no records are available, this determination should be included in the claims file.

3. The RO/AMC should contact the NPRC and appropriate service departments to search for additional service treatment records, particularly those relating to any inpatient psychiatric treatment the Veteran underwent in July 1958.  Records relating to the Veteran's court martial in Panama in 1959 should also be requested.  The RO/AMC is reminded that it should continue follow-up efforts to procure the relevant records relating to the Veteran's service until the records are located or it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records or responses received should be associated with the claims file.

4. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


